Per Curiam.
This is a case of an extraordinary nature, in which the character of both parties is very much concerned. The circumstances proved to day are material. The defendant paid Wright six hundred dollars in six notes for one hundred dollars each, of the Farmers and Mechanics’ Bank. This sum, with twenty dollars drawn by the defendant afterwards from that bank, made six hundred and twenty, the whole of his credit in the bank. We wish to know from ^whence these six hundred dollars came, and the defendant will have an opportunity of showing this on another trial. On the whole we are of opinion that the case requires further explanation, and therefore that there should be a new trial.
New trial granted.
[Cited in 1 Clark, 456; 1 Phila. 281.]